UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 03-7763



DONTEZ LAMONT SIMUEL,

                                               Petitioner - Appellant,

          versus


ATTORNEY GENERAL    OF   THE    STATE   OF   NORTH
CAROLINA,

                                                Respondent - Appellee.


Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Malcolm J. Howard,
District Judge. (CA-02-898-5-H)


Submitted:   March 31, 2004                  Decided:   April 13, 2004


Before WILKINSON, WILLIAMS, and KING, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Dontez Lamont Simuel, Appellant Pro Se. Clarence Joe DelForge,
III, OFFICE OF THE ATTORNEY GENERAL OF NORTH CAROLINA, Raleigh,
North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Dontez Lamont Simuel seeks to appeal the district court’s

orders denying relief on his 28 U.S.C. § 2254 (2000) petition and

denying his motion for reconsideration.     We have independently

reviewed the record and conclude that Simuel has not made a

substantial showing of the denial of a constitutional right.   See

Miller-El v. Cockrell, 537 U.S. 322, 336 (2003).   Accordingly, we

deny a certificate of appealability and dismiss the appeal. See 28

U.S.C. § 2253(c) (2000).   We deny Simuel’s motion to proceed in

forma pauperis.   We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.



                                                         DISMISSED




                               - 2 -